

117 HR 2657 IH: Protecting Americans Safety, Security, and Privacy Over Repressive Tyranny Act
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2657IN THE HOUSE OF REPRESENTATIVESApril 19, 2021Mr. Joyce of Pennsylvania introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit Federal funds from being used to develop, implement, support, or endorse vaccine passports.1.Short titleThis Act may be cited as the Protecting Americans Safety, Security, and Privacy Over Repressive Tyranny Act or the Passport Act. 2.Prohibition on using Federal funds for developing, implementing, supporting, or endorsing vaccine passportsNo Federal funds may be used to develop, implement, support, or endorse a system under which an individual is required to provide documentation that shows the vaccination status of the individual in order for that individual to conduct an activity, including to travel or attend an event. 